Case 3:14-cr-00175-WHA Document 1006-2 Filed 02/06/19 Page 1 of 11




                  EXHIBIT B
Case 3:14-cr-00175-WHA Document 1006-2 Filed 02/06/19 Page 2 of 11
Case 3:14-cr-00175-WHA Document 1006-2 Filed 02/06/19 Page 3 of 11
Case 3:14-cr-00175-WHA Document 1006-2 Filed 02/06/19 Page 4 of 11
Case 3:14-cr-00175-WHA Document 1006-2 Filed 02/06/19 Page 5 of 11
Case 3:14-cr-00175-WHA Document 1006-2 Filed 02/06/19 Page 6 of 11
Case 3:14-cr-00175-WHA Document 1006-2 Filed 02/06/19 Page 7 of 11
Case 3:14-cr-00175-WHA Document 1006-2 Filed 02/06/19 Page 8 of 11
Case 3:14-cr-00175-WHA Document 1006-2 Filed 02/06/19 Page 9 of 11
Case 3:14-cr-00175-WHA Document 1006-2 Filed 02/06/19 Page 10 of 11
Case 3:14-cr-00175-WHA Document 1006-2 Filed 02/06/19 Page 11 of 11
